IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : No. 281
                                         :
APPOINTMENT TO THE APPELLATE             : APPELLATE COURT RULES DOCKET
COURT PROCEDURAL RULES                   :
COMMITTEE                                :


                                      ORDER

PER CURIAM
         AND NOW, this 12th day of April, 2019, Kristen W. Brown, Esquire, Dauphin

County, is hereby appointed as a member of the Appellate Court Procedural Rules

Committee for a term of six years, commencing July 1, 2019.